DETAILED ACTION
RE: Jefferies et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2020 has been entered.
2.	New claims 41-48 have been added. Claims 1, 4 and 40-48 are pending. Claims 2-3 and 5-39 are canceled. Claim 1 has been amended.
3.	Claims 1, 4 and 40-48 are under examination.

Sequence Listing
4.	The sequence listing submitted on 12/21/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 12/21/2020 (three IDS) have been considered by the examiner. 

Objections Withdrawn
SIINFEKL) is withdrawn in view of applicant’s amendment to the specification.
McDonnell Boehnen Hulbert & Berghoff LLP 5 
Rejections Withdrawn
7.	The rejection of claims 1, 4, 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al. (US 2005/0203046A1, pub. date: 9/15/2005) is withdrawn in view of applicant’s amendment to the claims.

Objections Maintained
8.	The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is maintained.
	Applicant failed to delete all hyperlinks (see e.g. pages 3-4 of the amendment to the specification filed on 12/21/2020, www.obrc.jp and www.canccr.ca/ British%20ColumbiaYukon/About%20cancer/Cancer%20statistics/Stats%20at%20a %20lance/ General%20cancer %20stats.aspx?sc lanq=en&r=1 2013). 

New Grounds of Objection and Rejection
Claim Objections
9.	Claim 48 is objected to because of the following informalities:  
Regarding the term “HATs”, the meaning is unclear, and not defined in the specification. 

Regarding the term “viral vectors”, it does not appear that viral vectors by themselves are cancer therapeutics. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lung cancer in a subject comprising administering to the subject IL-33 and ILC2 cells, or ex vivo stimulated ILC2 cells, does not reasonably provide enablement for a method of treating lung cancer in a subject comprising administering to the subject IL-33 and ILC2 cells, or ex vivo activated ILC2 cells, in combination of PD-1, CTLA-4 and PDL-1.  The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

Claim 48 is drawn in part to a method of treating lung cancer in a subject comprising administering to the subject IL-33 and ILC2 cells, or ex vivo activated ILC2 cells, in combination of PD-1, CTLA-4 and PDL-1.
The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The terms PD-1, CTLA-4 and PDL-1 are interpreted as full length PD-1, CTLA-4 and PDL-1 proteins.
The specification does not provide any working examples and guidance on treating lung cancer using full length PD-1, CTLA-4 and PDL-1 proteins. 
Constantinidou et al. (Pharmacology & Therapeutics, 2019, 194: 84-106) teaches that antibodies that bind and inhibit checkpoint proteins PD-1, CTLA-4 and PDL-1 have been used in the art for treating various cancers (see Tables 1-3). Lin et al. (Molecular Therapy: Oncolytics, 2019, 14: 222-232) teaches that a fusion protein comprising an 
Neither the specification nor the art has shown that full length PD-1, CTLA-4 and PDL-1 proteins are immunogenic by themselves. Moreover, the full length proteins such as PDL-1 are membrane proteins, not soluble proteins. There is no evidence indicating that full length PD-1, CTLA-4 and PDL-1 proteins can be delivered in vivo and can treat lung cancer.
Thus given the unpredictable nature of cancer immunotherapy, the lack of working examples and guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the claimed invention.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

new matter rejection.
	The term “stimulating type 2 innate lymphoid cells (ILC2 cells) ex vivo with interleukin-33 (IL-33) alone or in combination with thymic stromal lymphopoietin (TSLP)” is considered new matter since the specification, drawings and claims as filed disclose only the use of IL-33 in combination with TSLP for stimulating ILC2 cells ex vivo (see pages 54, 60 and 61). Applicant pointed to pages 21 and 61 for support. The specification at page 21 discloses that the ILC2 cells may be stimulated by co-culture with other cells and/or by culturing with one or more stimulatory molecules, such as various cytokines (paragraph 4). The specification at page 61 discloses that upon isolation in vitro, this cell subset was able to grow and secrete IL-5 and IL-13 after stimulation with a combination of TSLP and IL-33 (last paragraph). There is no clear support for “stimulating ILC2 cells ex vivo with IL-33 alone”. 
	Regarding the limitation, “further comprising administration of at least one other therapy selected from…” recited in claim 48, “at least one other therapy” encompasses any combinations of the therapies listed in the claim.  The specification, drawings and claims as filed disclose only “further comprising administration a therapy selected from…” (see page 22, paragraph 1). 

Applicant is required to cancel the new matter in the reply to this Office Action.
	
Conclusion
14.	New claims 41-48 are rejected. Claims 1, 4 and 40 are free of art. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HONG SANG/Primary Examiner, Art Unit 1643